DETAILED ACTION
This office action follows a reply filed on December 23, 2021.  Claim 1 has been amended.  Claims 1, 6-9 and 14 are currently pending and under examination.
The double patenting rejection is withdrawn, as applicants have limited the ratio of melamine polyphosphate to piperazine polyphosphate to 30/70 to 50/50, where Application No. 16/490916 does not claim the ratio of the two components, and only requires that they are present.
The 102 rejections and the 103 rejection over Bauer are withdrawn, as applicants have amended to include the limitations of claim 4, requiring a mixture of melamine polyphosphate and piperazine polyphosphate.
The rejection over Kamimoto, as set forth in the previous office action, is deemed proper and is therefore maintained for the reasons set forth below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The texts of those sections of Title 35 U.S. Code are not included in this section and can be found in a prior Office action.

Claim Rejections - 35 USC § 102/103
Claims 1, 6-9 and 14 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kamimoto (US 2016/0152798).
Kamimoto exemplifies preparing molded articles from a polypropylene composition comprising a flame retardant composition comprising 20-50 parts of melamine salt, 50-80 parts of a piperazine salt and 0.2-0.8 parts hydrotalcite (p. Kamimoto exemplifies the melamine salt and piperazine salt as follows:

    PNG
    media_image1.png
    597
    577
    media_image1.png
    Greyscale

Kamimoto discloses that the melamine pyrophosphate may include unreacted melamine orthophosphate, melamine polyphosphate produced by excessive reaction or other by-products (p. 2, [0030]).  Kamimoto discloses that the piperazine pyrophosphate may include unreacted piperazine orthophosphate, piperazine polyphosphate produced by excessive reaction or other by-products (p. 2, [0038]).
This suggests the flame retardant compositions of Kamimoto contain about 1-1.3 wt% of impurities which include unreacted orthophosphate salts; however the actual content of orthophosphates is unclear.
'prima facie obviousness' under 35 U.S.C. 103, the burden of proof is similar to that required with respect to product-by-process claims; see In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980). 
Consider the following:
Kamimoto exemplifies preparing melamine pyrophosphate by subjecting melamine orthophosphate to a heating condensation reaction at 220ºC for 6 hours.  Kamimoto exemplifies preparing piperazine pyrophosphate by subjecting piperazine orthophosphate to a heating condensation reaction at 250ºC for 1 hour.  
Applicants discloses that it is preferred to use a polyphosphate amine salt obtained by a dehydration-condensation reaction of an amine salt of orthophosphoric acid with heating in the solid-phase state, at temperatures of preferably 160-280ºC (p. 10, ll. 10-23).
Applicants show that a longer heating time results in a lower orthophosphate content and an increase in polyphosphate content.  Since the piperazine pyrophosphate was obtained after only 1 hour, one of ordinary skill in the art would expect the impurities to contain a majority of orthophosphate salt, but since the melamine pyrophosphate was obtained after 6 hours, one of ordinary skill in the art would expect the orthophosphate content to be minimal and the polyphosphate content to be high.  Therefore, an orthophosphate content 
Applying this to the above described examples suggests flame retardant compositions with an orthophosphate content of about 0.5-0.8 wt% orthophosphate salts.
Therefore, the compositions of Kamimoto inherently possess the amount of orthophosphate claimed, as Kamimoto exemplifies preparing the melamine pyrophosphate and piperazine pyrophosphate the same as that exemplified by the instant specification.  Alternatively, one of ordinary skill in the art would expect the compositions to possess the same amount of orthophosphate, based on the above explanation.  The burden is therefore shifted to applicant to provide factual evidence demonstrating an unobvious difference between the claimed invention and Kamimoto. 

Response to Arguments
Applicant's arguments filed December 23, 2021 have been fully considered but they are not persuasive.
Kamimoto, pointing to Table 3, Examples 15-19.
The examiner has proposed a 102 rejection in combination with a 103 rejection, showing that the compositions of Kamimoto inherently possess the claimed orthophosphate content.  Unexpected results cannot be used to overcome a 102 rejection, and applicants have not provided any arguments or evidence as to how the compositions of Kamimoto do not inherently possess the claimed amount of orthophosphate. 
In order to rely on unexpected results, applicants must compare the closest prior art, the results must be commensurate in scope with the claimed invention and the results must be unexpected.
While the examiner agrees that Examples 16-19 are commensurate in scope, applicants have not compared the closest prior art, Kamimoto, and the showing is not unexpected, as it is known that decomposition of melamine orthophosphate at extrusion temperatures leads to the evolution of gases and vapors causing foaming (US 6,268,494, col. 1, ll. 18-30).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANN R JOHNSTON whose telephone number is (571)270-7344. The examiner can normally be reached Monday-Thursday, 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Brieann R Johnston/Primary Examiner, Art Unit 1766